DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/16/2022 has been entered. Claims 1-15 remain pending the application.

Response to Arguments
Applicant's arguments filed on 6/16/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 8-12 that Barrick does not disclose the second OSS internally or externally traversing the cranial surgery tool. The Examiner respectfully disagrees. As stated in the previously cited paragraph 46 the second end of the second curvature sensor (Barrick, Para 46; “a second flexible fiber optic curvature sensor”) is attached to the tool via a slot, opening, or threaded member (Barrick, Para 46; “This second curvature sensor has attached at its other end (i.e. the end not attached to the attachment fixture) a tool connector or holder for holding the surgical or therapeutic tool, instrument or probe to be used in the surgical or therapy procedure. The tool connector may be any structure or mechanism suitable for securely holding a tool, instrument or probe in a fixed orientation with respect to the end of the second curvature sensor, including any one of or a combination of a clasp, slot, opening, flange, or threaded member”). A person having ordinary skill in the art would understand that a fiber optic curvature sensor attached to a tool via an opening or slot would at least partially traverse the tool because it would have to traverse at least a portion of the length of the opening or slot of the tool to successfully connect to the tool. There is no requirement in the claim that the second OSS fully traverse the tool or traverse at least a certain length of the tool. Accordingly, this argument is not persuasive.

Claim Objections
Claim 15 is objected to because of the following informalities:
IN claim 15, line 5; “the” should be re-inserted before the phrase “spatial registering of the cranial surgery tool” since it is clear from the context of the claims and the specification that the Applicant is referring to the previously set forth registering of the cranial surgical tool in claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barrick et al. (US20020087101, hereafter Barrick) and Barrera et al. (US20040147839, hereafter Barrera).
Regarding claim 1, Barrick discloses in Figure 4 a cranial surgery optical shape sensing (OSS) registration device (Barrick, Para 24; “there is provided a device for monitoring the motions of a body, comprising a garment configured to be worn by a body, the garment including at least one curvature sensor(s) and a plurality of filaments coupled to curvature sensor(s) to form a mesh, and a communication device coupled to the curvature sensors and configured to communicate the output of the curvature sensors to a distant receiver”), comprising:
a cranial surgery mesh (Barrick, Para 52; “a cranial mesh 400 of flexible fiber optic curvature sensors 410 is held together with small connecting filaments 415, forming a cap on a head 440”);
a mask optical shape sensor having a mask registration shape (Barrick, Para 52; “The cranial mesh 400 is visualized on the CT scan of the head 440 and also by the graphic representation thereof. The two images are merged or superimposed so that a CT of the cranial mesh 400 is registered with the graphic representation of the cranial mesh 400. Thus, a graphic representation of a cranial mesh 400 is registered to a CT of the head 440.”) at least one of extending internally within the cranial surgery mesh and externally traversing the cranial surgery mesh (Barrick, Para 66-67; “the curvature sensors 410 are positioned in parallel to each other and coupled to cross-running filaments 415 to form a mesh […] The curvature sensors 410 are coupled to an electronic interface device 420 which sends curvature information to a computer (not shown) via cable 470 […] the curvature sensors 410 are aligned in parallel hoops or bands and held in place with filaments 415 configured in a radial pattern originating at the crown”);
a cranial surgery tool (surgical probe 460) (Barrick, Para 45; “The terms “tool” and “surgical or therapeutic tool” as used herein refers to any device used in a surgery or therapy, including without limitation any instrument, probe, drill, scalpel, stent, suture, tool, scissors, clamp, or imager (such as a fiberscope). In embodiments not related to medical or therapeutic applications, the term “tool” refers to any device that aids the operator in accomplishing a task, including without limitation any probe, drill, wedge, imager, screwdriver, pick, scissors, clamp, wrench, key or other tool”);
a tool optical shape sensor having a tool registration shape at least one of extending internally within the cranial surgery tool or externally traversing the cranial surgery tool (Barrick, Para 46; “This second curvature sensor has attached at its other end (i.e. the end not attached to the attachment fixture) a tool connector or holder for holding the surgical or therapeutic tool, instrument or probe to be used in the surgical or therapy procedure […] The 3-D position of the second curvature sensor, particularly the location and orientation of the tool connector at its end, is measured or calculated in relation to the known reference point on the patient's body, which is registered in the computer system to the imaging study data set and the first curvature sensor which informs the computer of the position and orientation of the object part of the patient's body. Thus, the tool or surgical instrument is tracked and its position and orientation is determined by the computer system in relation to the object anatomy as recorded in the imaging study”); and
wherein the mask registration shape of the mask optical shape sensor and the tool registration shape of the tool optical shape sensor interactively define a spatial registration of the cranial surgery facial mask and the cranial surgery tool to a cranial image (Barrick, Para 46; “computer to receive the three-dimensional information from the first and second curvature sensors and calculate therefrom their positions and orientations with respect to a frame of reference and register their positions to an imaging study data set”).
Barrick does not clearly and explicitly disclose using a cranial surgical mask rather than a cranial surgical mesh.
In an analogous head surgical tracking field of endeavor Barrera discloses in Figure 1 a cranial surgical mask (flexible tracking device 88) (Barrera, Figure 1; showing flexible tracking device covering a preorbital area meeting the definition  described in paragraph 18 of the published specification of the instant application and shown in Figure 1B of the published specification of the instant application), which is used for image registration (Barrera, Para 8; “a method of registering an article having a surface to previously created scan data of the article includes the steps of providing a flexible substrate having multiple tracking points attached to the substrate, applying the substrate to the article to be registered, creating a model of the surface of the article from a location of each tracking point, and registering the model with the previously created scan data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barrick to include using a cranial surgical mask rather than a cranial surgical mesh in order to enable creation of a model of a surface with minimal discomfort as taught by Barrera (Barrera, Para 1 and 9) as needed by a user for operations near or involving the eyes or nose.

Regarding claim 2, Barrick as modified by Barrera above discloses all of the limitations of claim 1 as discussed above.
Barrick as modified by Barrera above further discloses wherein the mask optical shape sensor and the tool optical shape sensor are integrated to constitute a registerable navigation optical shape sensor (Barrick, Para 46; “The second curvature sensor device is electronically linked to the computer system either directly or through an electronic interface device, which may be the same electronic interface device coupled to the first curvature sensor […] This second curvature sensor has attached at its other end (i.e. the end not attached to the attachment fixture) a tool connector or holder for holding the surgical or therapeutic tool, instrument or probe to be used in the surgical or therapy procedure”).

Regarding claim 3, Barrick as modified by Barrera above discloses all of the limitations of claim 1 as discussed above.
Barrick as modified by Barrera above further discloses wherein the mask optical shape sensor and the tool optical shape sensor are segregated to constitute a registration optical shape sensor and a navigation optical shape sensor (Barrick, Para 46; “The second curvature sensor device is electronically linked to the computer system either directly or through an electronic interface device, which may be the same electronic interface device coupled to the first curvature sensor […] This second curvature sensor has attached at its other end (i.e. the end not attached to the attachment fixture) a tool connector or holder for holding the surgical or therapeutic tool, instrument or probe to be used in the surgical or therapy procedure”).

Regarding claim 4, Barrick as modified by Barrera above discloses all of the limitations of claim 1 as discussed above.
Barrick as modified by Barrera above further discloses wherein the cranial surgery facial mask further incorporates fiducials (Barrick, Para 22; “a sensing mesh, comprising at least one curvature sensor, a plurality of filaments coupled to the plurality of curvature sensors, a plurality of fiducials coupled to the curvature sensor(s) or to the plurality of filaments”) (Barrick, Para 42; “Fiducials may be radioopaque spheres (e.g. lead, tungsten, or titanium spheres) for CT-imaging or fatty vitamin pills for MRI imaging, for instance”).

Regarding claim 5, Barrick as modified by Barrera above discloses all of the limitations of claim 1 as discussed above.
Barrick as modified by Barrera above further discloses wherein the cranial surgery facial mask further incorporates landmarks (Barrick, Para 22; “a sensing mesh, comprising at least one curvature sensor, a plurality of filaments coupled to the plurality of curvature sensors, a plurality of fiducials coupled to the curvature sensor(s) or to the plurality of filaments”) (Barrick, Para 42; “The term “fiducial” as used herein refers to anatomic […] landmarks”).

Regarding claim 6, Barrick discloses in Figure 4 a cranial surgery optical shape sensing (OSS) registration system (Barrick, Para 24; “there is provided a device for monitoring the motions of a body, comprising a garment configured to be worn by a body, the garment including at least one curvature sensor(s) and a plurality of filaments coupled to curvature sensor(s) to form a mesh, and a communication device coupled to the curvature sensors and configured to communicate the output of the curvature sensors to a distant receiver”), comprising:
a cranial surgery mesh (Barrick, Para 52; “a cranial mesh 400 of flexible fiber optic curvature sensors 410 is held together with small connecting filaments 415, forming a cap on a head 440”);
a mask optical shape sensor having a mask registration shape (Barrick, Para 52; “The cranial mesh 400 is visualized on the CT scan of the head 440 and also by the graphic representation thereof. he two images are merged or superimposed so that a CT of the cranial mesh 400 is registered with the graphic representation of the cranial mesh 400. Thus, a graphic representation of a cranial mesh 400 is registered to a CT of the head 440.”) at least one of extending internally within the cranial surgery mesh and externally traversing the cranial surgery mesh (Barrick, Para 66-67; “the curvature sensors 410 are positioned in parallel to each other and coupled to cross-running filaments 415 to form a mesh […] The curvature sensors 410 are coupled to an electronic interface device 420 which sends curvature information to a computer (not shown) via cable 470 […] the curvature sensors 410 are aligned in parallel hoops or bands and held in place with filaments 415 configured in a radial pattern originating at the crown”);
a cranial surgery tool (surgical probe 460) (Barrick, Para 45; “The terms “tool” and “surgical or therapeutic tool” as used herein refers to any device used in a surgery or therapy, including without limitation any instrument, probe, drill, scalpel, stent, suture, tool, scissors, clamp, or imager (such as a fiberscope). In embodiments not related to medical or therapeutic applications, the term “tool” refers to any device that aids the operator in accomplishing a task, including without limitation any probe, drill, wedge, imager, screwdriver, pick, scissors, clamp, wrench, key or other tool”);
a tool optical shape sensor having a tool registration shape at least one of extending internally within the cranial surgery tool or externally traversing the cranial surgery tool (Barrick, Para 46; “This second curvature sensor has attached at its other end (i.e. the end not attached to the attachment fixture) a tool connector or holder for holding the surgical or therapeutic tool, instrument or probe to be used in the surgical or therapy procedure […] The 3-D position of the second curvature sensor, particularly the location and orientation of the tool connector at its end, is measured or calculated in relation to the known reference point on the patient's body, which is registered in the computer system to the imaging study data set and the first curvature sensor which informs the computer of the position and orientation of the object part of the patient's body. Thus, the tool or surgical instrument is tracked and its position and orientation is determined by the computer system in relation to the object anatomy as recorded in the imaging study”);
wherein the mask registration shape of the mask optical shape sensor and the tool registration shape of the tool optical shape sensor interactively define a spatial registration of the cranial surgery facial mask and the cranial surgery tool to a cranial image (Barrick, Para 46; “computer to receive the three-dimensional information from the first and second curvature sensors and calculate therefrom their positions and orientations with respect to a frame of reference and register their positions to an imaging study data set”); and
an OSS workstation configured to sense the mask registration shape of the mask optical shape sensor and the tool registration shape of the tool optical shape sensor for spatially registering of the cranial surgery facial mask and the cranial surgery tool to the cranial image (Barrick, Para 46; “computer to receive the three-dimensional information from the first and second curvature sensors and calculate therefrom their positions and orientations with respect to a frame of reference and register their positions to an imaging study data set”).
Barrick does not clearly and explicitly disclose using a cranial surgical mask rather than a cranial surgical mesh.
In an analogous head surgical tracking field of endeavor Barrera discloses in Figure 1 a cranial surgical mask (flexible tracking device 88) (Barrera, Figure 1; showing flexible tracking device covering a preorbital area meeting the definition  described in paragraph 18 of the published specification of the instant application and shown in Figure 1B of the published specification of the instant application), which is used for image registration (Barrera, Para 8; “a method of registering an article having a surface to previously created scan data of the article includes the steps of providing a flexible substrate having multiple tracking points attached to the substrate, applying the substrate to the article to be registered, creating a model of the surface of the article from a location of each tracking point, and registering the model with the previously created scan data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barrick to include using a cranial surgical mask rather than a cranial surgical mesh in order to enable creation of a model of a surface with minimal discomfort as taught by Barrera (Barrera, Para 1 and 9) as needed by a user for operations near or involving the eyes or nose.

Regarding claim 7, Barrick as modified by Barrera above discloses all of the limitations of claim 6 as discussed above.
Barrick as modified by Barrera above further discloses wherein the mask optical shape sensor and the tool optical shape sensor are integrated to constitute a registerable navigation optical shape sensor (Barrick, Para 46; “The second curvature sensor device is electronically linked to the computer system either directly or through an electronic interface device, which may be the same electronic interface device coupled to the first curvature sensor […] This second curvature sensor has attached at its other end (i.e. the end not attached to the attachment fixture) a tool connector or holder for holding the surgical or therapeutic tool, instrument or probe to be used in the surgical or therapy procedure”).

Regarding claim 8, Barrick as modified by Barrera above discloses all of the limitations of claim 6 as discussed above.
Barrick as modified by Barrera above further discloses wherein the mask optical shape sensor and the tool optical shape sensor are segregated to constitute a registration optical shape sensor and a navigation optical shape sensor (Barrick, Para 46; “The second curvature sensor device is electronically linked to the computer system either directly or through an electronic interface device, which may be the same electronic interface device coupled to the first curvature sensor […] This second curvature sensor has attached at its other end (i.e. the end not attached to the attachment fixture) a tool connector or holder for holding the surgical or therapeutic tool, instrument or probe to be used in the surgical or therapy procedure”).

Regarding claim 9, Barrick as modified by Barrera above discloses all of the limitations of claim 6 as discussed above.
Barrick as modified by Barrera above further discloses wherein the cranial surgery facial mask further incorporates fiducials (Barrick, Para 22; “a sensing mesh, comprising at least one curvature sensor, a plurality of filaments coupled to the plurality of curvature sensors, a plurality of fiducials coupled to the curvature sensor(s) or to the plurality of filaments”) (Barrick, Para 42; “Fiducials may be radioopaque spheres (e.g. lead, tungsten, or titanium spheres) for CT-imaging or fatty vitamin pills for MRI imaging, for instance”).

Regarding claim 10, Barrick as modified by Barrera above discloses all of the limitations of claim 6 as discussed above.
Barrick as modified by Barrera above further discloses wherein the cranial surgery facial mask further incorporates landmarks (Barrick, Para 22; “a sensing mesh, comprising at least one curvature sensor, a plurality of filaments coupled to the plurality of curvature sensors, a plurality of fiducials coupled to the curvature sensor(s) or to the plurality of filaments”) (Barrick, Para 42; “The term “fiducial” as used herein refers to anatomic […] landmarks”).

Regarding claim 11, Barrick discloses in Figure 4 a cranial surgery optical shape sensing (OSS) registration method (Barrick, Para 24; “there is provided a device for monitoring the motions of a body, comprising a garment configured to be worn by a body, the garment including at least one curvature sensor(s) and a plurality of filaments coupled to curvature sensor(s) to form a mesh, and a communication device coupled to the curvature sensors and configured to communicate the output of the curvature sensors to a distant receiver”), comprising:
sensing a mask registration shape of a mask optical shape sensor (Barrick, Para 52; “The cranial mesh 400 is visualized on the CT scan of the head 440 and also by the graphic representation thereof. he two images are merged or superimposed so that a CT of the cranial mesh 400 is registered with the graphic representation of the cranial mesh 400. Thus, a graphic representation of a cranial mesh 400 is registered to a CT of the head 440.”) at least one of extending internally within a cranial surgery mesh (Barrick, Para 52; “a cranial mesh 400 of flexible fiber optic curvature sensors 410 is held together with small connecting filaments 415, forming a cap on a head 440”) and externally traversing the cranial surgery mesh (Barrick, Para 66-67; “the curvature sensors 410 are positioned in parallel to each other and coupled to cross-running filaments 415 to form a mesh […] The curvature sensors 410 are coupled to an electronic interface device 420 which sends curvature information to a computer (not shown) via cable 470 […] the curvature sensors 410 are aligned in parallel hoops or bands and held in place with filaments 415 configured in a radial pattern originating at the crown”);
sensing a tool registration shape of a tool optical shape sensor at least one of extending internally within a cranial surgery tool (surgical probe 460) or externally traversing the cranial surgery tool (Barrick, Para 46; “This second curvature sensor has attached at its other end (i.e. the end not attached to the attachment fixture) a tool connector or holder for holding the surgical or therapeutic tool, instrument or probe to be used in the surgical or therapy procedure […] The 3-D position of the second curvature sensor, particularly the location and orientation of the tool connector at its end, is measured or calculated in relation to the known reference point on the patient's body, which is registered in the computer system to the imaging study data set and the first curvature sensor which informs the computer of the position and orientation of the object part of the patient's body. Thus, the tool or surgical instrument is tracked and its position and orientation is determined by the computer system in relation to the object anatomy as recorded in the imaging study”); and
spatially registering of the cranial surgery facial mask and the cranial surgery tool to a cranial image based on the sensing of the mask registration shape of the mask optical shape sensor and the sensing of the tool registration shape of the tool optical shape sensor (Barrick, Para 46; “computer to receive the three-dimensional information from the first and second curvature sensors and calculate therefrom their positions and orientations with respect to a frame of reference and register their positions to an imaging study data set”).
Barrick does not clearly and explicitly disclose using a cranial surgical mask rather than a cranial surgical mesh.
In an analogous head surgical tracking field of endeavor Barrera discloses in Figure 1 a cranial surgical mask (flexible tracking device 88) (Barrera, Figure 1; showing flexible tracking device covering a preorbital area meeting the definition  described in paragraph 18 of the published specification of the instant application and shown in Figure 1B of the published specification of the instant application), which is used for image registration (Barrera, Para 8; “a method of registering an article having a surface to previously created scan data of the article includes the steps of providing a flexible substrate having multiple tracking points attached to the substrate, applying the substrate to the article to be registered, creating a model of the surface of the article from a location of each tracking point, and registering the model with the previously created scan data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barrick to include using a cranial surgical mask rather than a cranial surgical mesh in order to enable creation of a model of a surface with minimal discomfort as taught by Barrera (Barrera, Para 1 and 9) as needed by a user for operations near or involving the eyes or nose.

Regarding claim 12, Barrick as modified by Barrera above discloses all of the limitations of claim 11 as discussed above.
Barrick as modified by Barrera above further discloses wherein the mask optical shape sensor and the tool optical shape sensor are integrated to constitute a registerable navigation optical shape sensor (Barrick, Para 46; “The second curvature sensor device is electronically linked to the computer system either directly or through an electronic interface device, which may be the same electronic interface device coupled to the first curvature sensor […] This second curvature sensor has attached at its other end (i.e. the end not attached to the attachment fixture) a tool connector or holder for holding the surgical or therapeutic tool, instrument or probe to be used in the surgical or therapy procedure”).

Regarding claim 13, Barrick as modified by Barrera above discloses all of the limitations of claim 12 as discussed above.
Barrick as modified by Barrera above further discloses wherein the spatial registering of the cranial surgery tool to a cranial image is an automatic spatial registration (Barrick, Para 86; “automatically image-registered, eliminating the need for the surgeon to do registration manually.”) derived from the sensing of the mask registration shape of the mask optical shape sensor and the sensing of the tool registration shape of the tool optical shape sensor (Barrick, Para 46; “computer to receive the three-dimensional information from the first and second curvature sensors and calculate therefrom their positions and orientations with respect to a frame of reference and register their positions to an imaging study data set”).

Regarding claim 14, Barrick as modified by Barrera above discloses all of the limitations of claim 11 as discussed above.
Barrick as modified by Barrera above further discloses wherein the mask optical shape sensor and the tool optical shape sensor are segregated to constitute a registration optical shape sensor and a navigation optical shape sensor (Barrick, Para 46; “The second curvature sensor device is electronically linked to the computer system either directly or through an electronic interface device, which may be the same electronic interface device coupled to the first curvature sensor […] This second curvature sensor has attached at its other end (i.e. the end not attached to the attachment fixture) a tool connector or holder for holding the surgical or therapeutic tool, instrument or probe to be used in the surgical or therapy procedure”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Barrick and Barrera as applied to claim 14 above, and further in view of Garcia et al. (US20200069376, hereafter Garcia).
Regarding claim 15, Barrick as modified by Barrera above discloses all of the limitations of claim 14 as discussed above.
Barrick as modified by Barrera above further discloses wherein the cranial surgery facial mask includes at least one of fiducials and landmarks (Barrick, Para 22; “a sensing mesh, comprising at least one curvature sensor, a plurality of filaments coupled to the plurality of curvature sensors, a plurality of fiducials coupled to the curvature sensor(s) or to the plurality of filaments”).
Barrick as modified by Barrera above does not clearly and explicitly disclose wherein the spatial registering of the cranial surgery tool to a cranial image is a manual spatial registration including contacting the cranial surgery tool to at least one of the fiducials and the landmarks.
In an analogous cranial surgical guidance field of endeavor Garcia discloses wherein spatial registering of a cranial surgery tool to a cranial image is a manual spatial registration including contacting the cranial surgery tool to fiducials (Garcia, Para 48; “As such, sensor 704 will provide a baseline output when probe tip 210A is not in contact with fastener 222A, but will output a higher, or otherwise different, output when probe tip 210A contacts head 242A. This output signal can be registered by computing system 140 and can be used to provide feedback information, such as a physical or sensory indication of when a fiducial marker (e.g., fastener 222A) has been engaged in a correct location for registration by probe tip 210A.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barrick as modified by Barrera above wherein the spatial registering of the cranial surgery tool to a cranial image is a manual spatial registration including contacting the cranial surgery tool to at least one of the fiducials and the landmarks in order to register the fiducial with the system which enhances the accuracy of the registration process as taught by Garcia (Garcia, Para 6-7).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793